Citation Nr: 1828179	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-00 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a right hip disability, including as secondarily due to the lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972 and from August 1990 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue of a total disability based on individual unemployability (TDIU) has been raised by the record in September 2014 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, in a January 2016 Informal Hearing Presentation, the Veteran's representative contends that this appeal should be remanded because pertinent evidence has not been obtained, including the Veteran's DD-214, his original claim, service treatment records (STRs) and various other documents listed as evidence in the September 24, 2013 rating decision.  The Board agrees.  Thus, a remand is required in order to associate all outstanding evidence with the Veteran's electronic claims file.

Additionally, the record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  See correspondence dated September 2014.  The records associated with his SSA claim should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all evidence that was of record and considered in the September 2013 rating decision on appeal, to include:

 The Veteran's complete STRs, including from October 1968 to October 1972 and from August 1990 to December 1990 (or the Formal Finding on the Unavailability of the August 1990 to December 1990 STRs listed in the September 2013 rating decision), and a copy of the Veteran's DD-214.

 The Veteran's claim for the lumbar spine and right hip disabilities.

 Medical records submitted by the Veteran in January 2013.

and

 Documents from the U.S. Department of Labor, received in January 2013. 

If the RO determines that any of these records are no longer available or that further attempts to obtain them would be futile, the RO must issue a Formal Finding of Unavailability Memorandum detailing the steps the RO took to obtain such records and why further efforts would be futile. The RO must then associate the memorandum with the record and provide a copy to the Veteran.

3. Make arrangements to obtain and associate with the claims file the Veteran's SSA medical treatment records.

4. Make arrangement to obtain and associate with the claims file all of the Veteran's VA medical treatment records.

5. Make arrangements to obtain any private medical treatment record from Dr. C.R.G. at Southern Orthopedics Specialists, P.A.

6. After receipt of the requested documents, schedule the appropriate VA examinations(s) to determine the etiology of the Veteran's lumbar spine and right hip disabilities. All diagnostic testing and evaluation needed to make these important determinations should be performed and all findings reported in detail.  The designated examiner(s) must review the claims file, including a complete copy of this remand and the report of the prior VA examinations and opinions, for the pertinent medical and other history.

The examiner(s) is/are asked to provide medical comment on:

(a) Whether the Veteran clearly and unmistakably had a pre-existing lumbar spine disability.

(b) If he did, is there also clear and unmistakable evidence indicating this pre-existing lumbar spine disorder was not aggravated during or by his service, meaning not chronically (permanently) worsened beyond its natural progression?

(c) If, conversely, it is determined the lumbar spine disability did NOT clearly and unmistakably pre-exist the Veteran's military service, is it at least as likely as not (a 50 percent probability or more) this condition instead had its onset during his service from October 1968 to October 1972 and from August 1990 to December 1990, including the documented December 1971 and August 1972 treatments for back pain and diagnosis of spondylolysis and spondylolisthesis? 

(d) Whether it is as least as likely as not (a 50 percent probability or more) that the right hip disability (i) had its clinical onset during active service from October 1968 to October 1972 and from August 1990 to December 1990, or is related to any incident of service; or (ii) was caused by or aggravated by the lumbar spine disability.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner(s) must state why this is the case.

7. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




